DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 8 comprises merely a number of empty boxes with reference numerals drawn thereto.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Objection to Title
The title of the invention is not descriptive.  The title “CONTROL SYSTEM FOR A DEPLOYABLE PLATFORM” is not descriptive of the invention as claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP §606.01). A suggested title would be “CONTROL SYSTEM FOR AN IN VEHICLE MOVEABLE STOWAGE PLATFORM”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“control module for controlling” and “powered actuator to move” in at least claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As discussed supra, the “control module” has been interpreted uniformly under 35 U.S.C. § 112(f).  However, the originally filed disclosure does not contain written support for the claimed means.  Accordingly, the “control module” recitation is not supported by the disclosure.
Claims 2, 4-12, and 14 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “control module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 4-12, and 14 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(b) supra.



Intended Use
It is herein noted that claim 1 is recited in such a manner that when properly construed, certain terms do not limit the scope of the claim(s) when given the broadest reasonable interpretation.  Notably, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.  While the Examiner has consulted the Specification as originally filed to determine what the applicant intends the terms at question to mean, a positive limitation from the Specification cannot be read into a claim that does not itself impose that limitation.  See MPEP § 2111.01.  
The claim language raising a question as to its limiting effect is:
“to thereby” – claim 1
See MPEP §§ 2103(I)(C) (citing e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)), 2114 (II) (“apparatus claims cover what a device is, not what a device does.” (citing e.g., Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1467, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))) and generally 2111.04.

Prior Art Claim Rejections 
For the purposes of Examination, those claims not explicitly provided with an interpretation in any of the objections or rejections above are subject to the interpretation inferred below with respect to the prior art as applied.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Statement of Official Notice
In the instant Office Action, the Examiner has taken official notice in one or more instances as assertions of well-known prior art or common knowledge in accordance with MPEP §2144.03.  Applicant is on notice that these noticed facts must be adequately traversed, otherwise they will be taken as admitted prior art by the Applicant (MPEP §2144.03(C)).  Traversal must be “must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b)” (Id.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 15-16, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2007/0071567).

As per claim 12, Lim teaches a platform system for a vehicle ([0013] “a vehicle 10 having a cargo area 12 including a floor 14”), the platform system comprising- 

a control module (36, Fig. 1 [0015] “biasing spring) and 

a platform for a vehicle compartment that is movable between a first position in which the platform engages a moveable structure of the vehicle compartment when the moveable structure is in a closed position, and a second position ([0017] “The actuation of the retaining member 24 to its second position to retain cargo, is accomplished independent of user interaction and preferably occurs automatically as the vehicle liftgate is opened.” “The retaining member 24 preferably remains in its second position when the liftgate is closed or is automatically disposed in its second position ‘b’ upon opening of the liftgate”  Accordingly, the platform engages the liftgate in position ‘c’ when the lift gate is in a hard stop position (i.e. closed) and moves to a second position ‘b’ at other times when the lift gate is not in a hard stop position.).  Lim does not explicitly disclose that the moveable structure is in a hard stop position.  However, it appears implicit that a closed liftgate could is in an end of travel position for which it cannot move further.  It would have been obvious to modify Lim to explicitly disclose that the moveable member is in a hard stop position in order to ensure that the platform would not potentially be damaged by further undesirable motion of the structure that could impart unwanted pressure on frangible or expensive parts.



As per claim 15, Lim teaches the platform system according to claim 12, wherein the platform is pivotably mounted to the vehicle ([0014] “pivot feature 28”).  

As per claim 16, Lim teaches the platform system according to claim 15, wherein the platform is mounted to the vehicle by a hinge ([0014] “The retaining device 24 includes a pivot feature 28 which may be one or more shafts 30 that are preferably carried by the retaining member, co-axially aligned and disposed in pockets 31 in the sidewalls 16 [] to permit motion or rotation of the retaining member 24 about an axis 32”) and the hinge is configured to retain the platform in the first position ([0015] “ In one embodiment, the biasing member 34 includes a torsion spring 36 which biases the retaining member 24 away from its first position `a`, and a second torsion spring 38 which biases the retaining member away from its third position `c` (see FIG. 1). The first and second torsion springs 36, 38 may be disposed on opposite ends of the retaining member 24 such as being disposed generally about oppositely extending and coaxially aligned shafts 30 about which the retaining member pivots.”).  Lim further teaches that the retaining feature may include structures or apparatus other than springs [] that resist at least some force tending to move the retaining member out of its second position”).  Lim does not explicitly disclose that retention of position occurs utilizing friction.  However, it was well known that friction may be utilized to retain a hinged member1.  It would have been obvious to modify Lim to include a friction stop component to the hinge as one having ordinary skill in the art could have substituted one known element for another and the results would have been predictable

As per claim 18, Lim teaches the platform system according to claim 12, wherein the platform is configured to be used as a seat and/or as a loading platform when in the second position ([0016] “The retaining member 24 may be releasably locked in its first position, for example, to facilitate loading cargo into the cargo area 12”).  

As per claim 19, the Applicant claims a vehicle having essentially the same limitations as claim 12.  Accordingly the rationale provided in the rejection of claim 12 supra is applied instantly, mutatis mutandis.  Further, claim 19 is directed to a vehicle cormprising the platform system.  Lim teaches that the system is comprised with a vehicle ([0014] “the retaining member 24 [] is carried by the vehicle”).

Allowable Subject Matter
Claims 20-22 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1, the closest available prior art does not teach or disclose:  “the control module is configured to control movement of the platform from the second position to the first position by first controlling a powered actuator to move the platform from the second position through the first position and into a third position, and then controlling the powered actuator to move the platform from the third position into contact with a moveable structure of the vehicle to thereby bring the platform into the first position.”
As per claim 11, the closest available prior art does not teach or disclose: “the control module is configured to use a soft start position that is outboard of a position of maximum possible retraction for the platform and in which the platform engages a moveable structure of the vehicle when the moveable structure is in a hard stop position as a reference point for monitoring and/or controlling movement of the platform.”
As per claim 14, the closest available prior art does not teach or disclose:  “a powered actuator configured to control movement of the platform, wherein operation of the powered actuator is controlled by the control module.”
As per claim 20, the closest available prior art does not teach or disclose:  “moving a platform of a vehicle compartment from a second position to a first position in which the platform engages a moveable structure for the compartment when the moveable structure is in a hard stop position, the method comprising: operating a powered actuator to first move the platform from the second position through the first position and into a third position; and then operating the powered actuator  to move the platform from the third position into contact with the moveable structure to thereby bring the platform into the first position.”
As claim 22 incorporates the totality of limitations from claim 20, it includes the same material indicated as allowable with regard to claim 20.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Examiner emphasizes that the claims are analyzed as a whole and this statement of reasons for allowance should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See generally “torque hinges” (https://www.sugatsune-intl.com/torque-hinges/torque-hinge-knowledge/).